    Case
     Case1:20-cv-11075-NRB
          1:20-cv-11075-NRB Document
                             Document62-1
                                      19 Filed
                                          Filed01/08/21
                                                03/02/21 Page
                                                          Page11ofof44




AMENDED




                                           Naomi Reice Buchwald
      Case
       Case1:20-cv-11075-NRB
            1:20-cv-11075-NRB Document
                               Document62-1
                                        19 Filed
                                            Filed01/08/21
                                                  03/02/21 Page
                                                            Page22ofof44




District Judge, at a telephonic conference to be held on January 11, 2021__,
                                                                          at 10:30 am, or as soon
thereafter as counsel may be heard, why an order should not be entered:

        (i)     Pursuant to Rule 64 of the Federal Rules of Civil Procedure and New York CPLR

§ 6201, attaching the funds of each Defendant at PayPal, Inc. ("PayPal");

        (ii)     Enjoining each Defendant, its officers, agents, employees, servants and attorneys,

and all persons in active concert or pmiicipation with any of them who receive actual notice of

this order, from transferring or withdrawing, or accepting any funds from any accounts of any

Defendant at PayPal, pending a further order of this Comi; and

        (iii)   Granting such other and further relief as to the Court may seem just and proper.

        The Court makes the following preliminmy findings of fact and conclusions of law

pursuant to Rules 64 and 65 of the Federal Rules of Civil Procedure and New York CPLR

§ 6210 on the application of plaintiff Mattel, Inc. ("Mattel") for an ex parte order of prejudgment

attachment.

        I.      This is an action for money damages.

       2.       Mattel has demonstrated a likelihood of success on the merits of its claims for

trademark and copyright infringement against Defendants.

       3.       Defendants are not domiciled in this State.

       4.       Defendants have not filed any counterclaim.

       5.       The Comi has personal jurisdiction over Defendants pursuant to New York CPLR

§ 302(a)(l), because Mattel's claim arises out of Defendants' sales into this State.




                                                 2
      Case
       Case1:20-cv-11075-NRB
            1:20-cv-11075-NRB Document
                               Document62-1
                                        19 Filed
                                            Filed01/08/21
                                                  03/02/21 Page
                                                            Page33ofof44




        6.      An order of attachment is an appropriate exercise of the Comt's discretion, as it is
necessary to ensure that any judgment Mattel obtains in this action against Defendants is

satisfied. And it is further
        ORDERED that, pursuant to Rules 64 and 65 of the Federal Rules of Civil Procedure and

New York CPLR §§ 6201 and 6210, pending the hearing on Mattel's application for an order of

prejudgment attachment, the funds of each Defendant at PayPal, including but not limited to the

PayPal account(s) connected to the email addresses support@24dzservice.com be, and hereby

are, attached; and it is fmther

       ORDERED that each Defendant, its officers, agents, servants, employees, and attorneys,

and all persons in active conceit or participation with any of them who receive actual notice of

this order, be, and hereby are, TEMPORARILY RESTRAINED from transferring, withdrawing

or accepting any funds from any account of any Defendant at PayPal, including but not limited to

each PayPal account connected to the email addresses suppott@24dzservice.com, pending

further order of the Comt; and it is further

       ORDERED that this temporary restraining order shall be effective upon issuance and

Mattel shall post security in the amount of $5,000 with the Clerk of the Court by no later than

noon on January 5, 2021; and it is further

       ORDERED that within 48 hours of the service of papers upon it, PayPal shall provide to

counsel for Mattel the amount restrained; and it is further
       ORDERED that within 48 hours of the service of papers upon it, PayPal shall provide to

counsel for Mattel the most current available contact information for each Defendant, including

the full name, postal addresses and e-mail addresses and bank accounts used to transfer funds in

and out of the PayPal account of each Defendant; and it is further




                                                 3
        Case
         Case1:20-cv-11075-NRB
              1:20-cv-11075-NRB Document
                                 Document62-1
                                          19 Filed
                                              Filed01/08/21
                                                    03/02/21 Page
                                                              Page44ofof44




         ORDERED that Mattel shall serve a copy of this order and the papers upon which it

was granted by (a) dispatching them or before 9:00 p.m. on December 30, 2020 by Federal

Express courier to each Defendant c/o Pay Pal, Inc., Attention: Legal Department, at 22 l l

North First Street, San Jose, California 95 l 31, and (b) e-mailing them on 01· before 9:00 p.m. on

December 31, 2020 to support@24dzservice.com, and (c) by dispatching them by Federal

Express courier, and e-mail, to the addresses Pay Pal, Inc. provides for each Defendant with 24

hours of the receipt of that information from PayPal.

         Service shall be deemed complete upon the filing ofa declaration with the Clerk of the

Court affirming that a copy of this order and the papers upon which it was granted, along with

the summons and complaint, have been dispatched in conformity with this order.

         Opposition papers shall be served by overnight mail or by hand on counsel of record for

plaintiff and filed with the Court so that they are received on or before 3:00 p.m. on January 7,

2021.

   Dated: December 30, 2020
         Issued at 7:08 pm




                                                 4
